             Case 2:21-mj-00049-LRL Document 6 Filed 02/12/21 Page 1 of 3 PageID# 13

                                                                                                        FILED            :Iof;
AO 199A(Rev. 12/11) Order Setlina Conditions of Release


                                                                                                       FEB 1 2 2021
                                                                                                   1

                                    United States District Coi                                     ^ERK US. UlSIHIUl UUUHI
                                                                    for the                        "    NORFOLK. VA

                                                          Eastern District of Virginia


                United States of America                              )
                               V.                                     )
                                                                      )        Case No. 2:21mi49
                       Walter Glover                                  )
                           Defendant                                  )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release Is subject to these conditions;

        (1)        The defendant must not violate federal, state, or local law while on release.

        (2)        The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. §
                    14135a.


         (3)       The defendant must advise the court or the pretrial services office or supervising officer in writing before
                    making any change of residence or telephone number.

         (4)       The defendant must appear in court as required and, if convicted, must surrender as directed to serve a
                   sentence that the court may impose.


                   The defendant must appear at: U.S. Probation Office for the Eastern District of New York,
                   225 Cadman Plaza East Brooklyn. NY 11201 on                        March 1.2021 at 9:00 a.m.
                                                                      Date and Time




IT IS FURTHER ORDERED that the defendant be released on condition that:

{/)      (5)       The defendant promises to appear in court as required and surrender to serve sentence imposed.

(^)     (6)        The defendant executes a($ PERSONAL RECOGNIZANCE)Unsecured Bond binding the defendant to
                   pay to the United States for failure to appear as required or surrender to serve any sentence imposed.
                   Case 2:21-mj-00049-LRL Document 6 Filed 02/12/21 Page 2 of 3 PageID# 14


AO I99B(Rev. 12/11) AddiUonal Conditions of Release                                                                                                         2of3
                                                    ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( )(6)       The defendant is placed in the custody of:
             Person or organization
             Address(only ifabove is an organization).
             City and state                                                                                  Tel. No.
who agrees to(a)supervise the defendant,(b)use every effort to assure the defendant's appearance at all court proceedings, and(c)notify the court
immediately ifthe defendant violates a condition of release or is no longer in the custodian's custody.
                                                                                  Signed:
                                                                                                 Custodian                         Dote
(X } (7)     The defendant must:
      { )(a) submit to supervision by and report for supervision to the United States Probation Office
             telephone number 757-222-7300, no later than (date ofrelease)TODAY
     ( ) (b) continue or actively seek employment.
     ( ) (c) surrender any passport to:
     ( ) (d) not obtain a passport or other international travel document.
     ( ) (e) abide by the following restrictions on personal association, residence, or travel: restricted to the EDVA and EDNC unless prior
                   approval received from Probation                                                                                            ;
     ( )(0 avoid all contact, directly or indirectly, with any person who is or may be a victim or wimess in the investigation or prosecution,
                   including:                                                                                                                       ;
     ( ) (g) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                   necessary.
     ( ) (h) not possess a firearm, destructive device, or other weapon.
     ( )(i) not use alcohol( )atall( )excessively.
     ( ) (j) not ose or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                   medical practitioner.

     ( )(k)        submit to testing for alcohol/prohibited substance if required by the pretrial services office or supervising officer. Testing may be used
                   with random frequency and may include urine testing, the wearing ofa sweat patch, a remote alcohol testing system,an^or any form of
                   prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                   of prohibited substance screening or testing.
     ( ) (I) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                   supervising officer.
     ( )(m) participate in one ofthe following location restriction programs and comply with its requirements as directed.
                 ( )(i) Curfew. You are restricted to your residence every day( )from                               to   ^,or( )as
                           directed by the pretrial services office or supervising officer, or
                 ( )(il) Home Detention. You are restricted to your residence at all times except for employment;education; religious services;
                 medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                   approved in advance by the pretrial services office or supervising officer; or
                 ( )(iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and court
                   appearances or other activities specifically approved by the court.
     ( )(n) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all ofthe program
                   requirements and instructions provided.
                 ( ) You must pay all or part ofthe cost ofthe program based on your ability to pay as determined by the pretrial services office or
                   supervising officer.
     ( )(o) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,including
                   arrests, questioning, or traffic stops.
         X t foV      All orevious NY conditions remain In effect.
         X)(q)        The defendant is directed to appear in NY Probation Office as directed.
          )(r)
          )(s)
          )(t)
          )(u)                                                                                                                   —
          )(V)
          )(w)
          )(X)
          )(y)
          )(z)
            Case 2:21-mj-00049-LRL Document 6 Filed 02/12/21 Page 3 of 3 PageID# 15

AO 199C tRev.09/08) Advice ofPenalties                                                                                                ^

                                         ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any ofthe foregoing conditions ofrelease may result in the immediate issuance ofa warrant for your arrest, a
revocation of your release, an order ofdetention, a forfeiture ofany bond,and a prosecution for contempt ofcourt and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment Is an additional prison term ofnot more than one year. This sentence will be
consecutive (/.e., in addition to)to any other sentence you receive.
      It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both,to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim,juror, informant, or officer ofthe court. The penalties for tampering, retaliation, or
intimidation are significantly more serious ifthey involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
     (1) an offense punishable by death, life imprisonment,or imprisonment for a term offifteen years or more- you will be fined
            not more than $250,000 or imprisoned for not more than 10 years, or both;
      (2) an offense punishable by imprisonment for a term offive years or more, but less than fifteen years-you will be fined not
            more than $250,000 or imprisoned for not more than five years, or both;
      (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
      (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
      A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture ofany bond posted.

                                                Acknowledgment ofthe Defendant

        I acknowledge that 1 am the defendant in this case and that 1 am aware ofthe conditions ofrelease. I promise to obey all
conditions ofrelease, to appear as directed, and surrender to serve any sentence imposed. 1 am aware ofthe penalties and sanctions
set forth above.




                                                                                  M                       Defendant's Signature


                                                                                                              City and State



                                             Directions to the United States Marshal

       The defendant is ORDERED released after processing.
       The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk orjudge that the
       defendant has posted bond and/or complied with all other conditions for release. If still in custody,the defendant must be
        produced before the appropriate judge at the time and place specified.
                                                             Lawrence R. Leonard
Date: February 10,2021                                       United States Magistrate Judge
                                                                                               Judld   Officer'sSigniiture

                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                me



                   DISTRIBUTION: COURT         DEFENDANT       PRETRIAL SERVICE         U.S.ATTORNEV        U.S. MARSHAL
